DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 13, and 16, the best prior art, US 2017/0269008 (Sjolin), US 2013/0177225 (Zamyatin), and US 2008/0130974 (Xu) disclose methods and device from reconstructing an (N+1)-dimensional image function from radon data.  However, the prior art of record fail to teach the method steps or processor to perform the following steps:
a step for arranging an object in a detection range of a detection device which has N detection elements 
(where N is a positive integer) arranged in at least one row; 
a detection step for repeating a detection operation in which waves or particles forming a detection object of the detection device are radiated onto the detection device by a radiation device, or the waves or particles generated without using a radiation device are transmitted through the respective parts of the object, and the waves or particles after passing through the respective parts of the object are received by the detection elements and an intensity value for each detection element is obtained, the detection operation being repeated while changing the relative detection direction of the waves or particles as viewed from the object through (N+n) directions (where n is an integer no less than 1) which are not mutually overlapping; 
a vectorization step in which a first vector having Nx(N+n) elements corresponding to the result of vectorization of an oversampled sinogram having (N+n) rows and N columns, in which each row and each column corresponds to each detection direction and each detection element, is obtained from the detection signal from the detection device in the detection operation; 
a vector decimation step in which a total of nxN elements which correspond to a thinning sequence are removed from the first vector to obtain a second vector having the remaining NxN elements;
a discrete radon transform step for obtaining a third vector having NxN elements by applying a discrete radon transform matrix to the second vector; and 
an image data generation step for obtaining image data for a two-dimensional tomographic image of N pixels by N pixels having a pixel arrangement that is stationary with respect to the object by de-vectorization of the third vector.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claims are deemed patentable over the prior art of record.  Claims 2-12, 14, 15, and 17-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884